DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Kaman et al. ("Evaluation of a D-amino-acid-containing fluorescence resonance energy transfer peptide library for profiling prokaryotic proteases", Analytical Biochemistry, 2013) discloses a method for detecting a bacterial protease in a biological sample, comprising: contacting the biological sample with a fluorescent probe based sensor (p. 39, column 1, paragraph 3), wherein the sensor comprises each substrate comprises two amino acids where substrates consisted of either (i) two L-amino acids, (ii) a C-terminal L-amino acid and an N-terminal D-amino acid, or (iii) two D-amino acids (p. 39, column 1, paragraph 3), a fluorophore (fluorescein isothiocyanate (FITC)) (p. 39, column 1, paragraph 3), and a quencher molecule (lysine-coupled Dabcyl (KDbc) quencher) (p. 39, column 1, paragraph 3); and 5detecting the bacterial protease when an increase in fluorescence is observed (p. 39, column 2, paragraph 1).
However, the prior art neither teaches nor fairly suggests a method for detecting a SARS-Cov-2 protease in a biological sample; contacting the biological sample with a fluorescent probe based sensor wherein the sensor comprises an L-Histidine-D-aspartic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797